 Case: 1:16-cv-08637 Document #: 3668 Filed: 06/22/20 Page 1 of 2 PageID #:256037




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


IN RE BROILER CHICKEN ANTITRUST                       No. 1:16-cv-08637 TMD
LITIGATION


This Document Relates To:

All Commercial and Institutional Indirect
Purchaser Plaintiff Actions


  COMMERCIAL AND INSTITUITIONAL INDIRECT PURCHASER PLAINTIFFS’
   UNCONTESTED NOTICE OF MOTION AND MOTION FOR PRELIMINARY
APPROVAL OF SETTLEMENT WITH DEFENDANT AMICK FARMS, LLC AND FOR
  CONDITIONAL CERTIFICATION OF THE PROPOSED SETTLEMENT CLASS

       Please take notice that on a date and time to be determined by the Court, if a hearing is

necessary at all, the Commercial and Institutional Indirect Purchaser Plaintiffs (“CIIPPs”) will

appear (or, will appear by remote means) before the Honorable Thomas M. Durkin in his

courtroom 1441 of the Dirksen Federal Building, 219 South Dearborn Street, Chicago, Illinois,

and will then and there present their Uncontested Motion for Preliminary Approval of the

Settlement With Defendant Amick Farms, LLC and for Conditional Certification of the Proposed

Settlement Class. This motion is based on this notice of motion and motion, Federal Rule of

Civil Procedure 23, the concurrently filed Memorandum of Law and supporting declaration and

exhibits, and all other evidence and arguments presented in the briefings and at the hearing on

this motion.

Dated: June 22, 2020




                                                 1
 Case: 1:16-cv-08637 Document #: 3668 Filed: 06/22/20 Page 2 of 2 PageID #:256038




Respectfully Submitted:

/s/ Daniel C. Hedlund                     /s/ Adam J. Zapala
Daniel E. Gustafson                       Adam J. Zapala
Daniel C. Hedlund                         Tamarah P. Prevost
Michelle J. Looby                         COTCHETT, PITRE & McCARTHY, LLP
Joshua R. Rissman                         840 Malcolm Road, Suite 200
Brittany N. Resch                         Burlingame, CA 94010
GUSTAFSON GLUEK PLLC                      Telephone: (650) 697-6000
220 South Sixth Street #2600
Minneapolis, MN 55402
Telephone: (612) 333-8844

        Lead Counsel for the Commercial and Institutional Indirect Purchaser Class

                                          Kenneth A. Wexler
                                          Melinda J. Morales
                                          WEXLER WALLACE LLP
                                          55 W. Monroe Street, Suite 3300
                                          Chicago, IL 60603
                                          Telephone: (312) 346-2222

   Liaison Counsel for the Commercial and Institutional Indirect Purchaser Plaintiff Class
